                                                                    1   PETER S. CHRISTIANSEN, ESQ.
                                                                        Nevada Bar No. 5254
                                                                    2   pete@christiansenlaw.com
                                                                        KENDELEE L. WORKS, ESQ.
                                                                    3   Nevada Bar No. 9611
                                                                        kworks@christiansenlaw.com
                                                                    4   KEELY A. PERDUE, ESQ.
                                                                        Nevada Bar No. 13931
                                                                    5   keely@christiansenlaw.com
                                                                        CHRISTIANSEN LAW OFFICES
                                                                    6   810 S. Casino Center Blvd., Suite 104
                                                                        Las Vegas, Nevada 89101
                                                                    7   Telephone:     (702) 240-7979
                                                                        Facsimile:     (866) 412-6992
                                                                    8   Attorneys for Defendant Cristiano Ronaldo
                                                                    9                              UNITED STATES DISTRICT COURT
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                                                              DISTRICT OF NEVADA
                                                                   11
                           810 S. Casino Center Blvd., Suite 104




                                                                          KATHRYN MAYORGA,
                             702-240-7979 • Fax 866-412-6992




                                                                   12                                                       Case No. 2:19-cv-00168-JAD-DJA
                                 Las Vegas, Nevada 89101




                                                                                                 Plaintiff,
                                                                   13
                                                                          vs.
                                                                   14
                                                                          CRISTIANO RONALDO,
                                                                   15
                                                                                                 Defendant.
                                                                   16
                                                                   17
                                                                          STIPULATION AND ORDER TO EXTEND TIME FOR FILING OF REPLIES TO
                                                                   18     DEFENDANT CRISTIANO RONALDO’S MOTION TO COMPEL ARBITRATION
                                                                               AND STAY PROCEEDINGS [ECF 26] AND MOTION TO DISMISS
                                                                   19         KATHRYN MAYORGA’S COMPLAINT [ECF NO. 1] PURSUANT TO
                                                                                      FED.R.CIV.P. 12(B)(6) [ECF 29] (Second Request)
                                                                   20
                                                                                Pursuant to Local Rules IA 6-1 and IA 6-2, IT IS HEREBY STIPULATED AND
                                                                   21
                                                                        AGREED, by and between Plaintiff Kathryn Mayorga, through her attorney Leslie Mark Stovall,
                                                                   22
                                                                        Esq., and Defendant Cristiano Ronaldo, through his attorneys, Peter S. Christiansen, Esq.,
                                                                   23
                                                                        Kendelee L. Works, Esq. and Keely A. Perdue, Esq., that the date for Defendant’s Replies to his
                                                                   24
                                                                        Motion to Compel Arbitration and Stay Proceedings [ECF 26] and Motion to Dismiss Kathryn
                                                                   25
                                                                        Mayorga’s Complaint [ECF No. 1] Pursuant to Fed.R.Civ.P. 12(B)(6) [ECF 29] which were filed
                                                                   26
                                                                        on August 8 and August 16, 2019, respectively, be extended from October 11, 2019 to October
                                                                   27
                                                                        14, 2019. This is the second request to extend time to file the Reply deadline.
                                                                   28
                                                                    1          Good cause exists to extend the deadline for Defendants Reply briefs from October 11,
                                                                    2   2019, to October 14, 2019. Undersigned defense counsel has been involved in numerous
                                                                    3   depositions in a large civil case which has required considerable time. In addition, she has been
                                                                    4   ill since Sunday, October 6, 2019, which has limited her ability to devote sufficient time to the
                                                                    5   Replies.
                                                                    6          Accordingly, the parties stipulate to extend the time for filing the aforementioned Replies
                                                                    7   from October 11, 2019 to October 14, 2019. .
                                                                    8
                                                                        Dated this 10th day of October, 2019.                Dated this 10th day of October, 2019.
                                                                    9
                                                                   10   CHRISTIANSEN LAW OFFICES                             STOVALL & ASSOCIATES
CHRISTIANSEN LAW OFFICES




                                                                   11
                           810 S. Casino Center Blvd., Suite 104




                                                                           /s/ Kendelee L. Works, Esq.                          /s/ Leslie Mark Stovall, Esq.
                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                                                        PETER S. CHRISTIANSEN, ESQ.                          LESLIE MARK STOVALL, ESQ.
                                 Las Vegas, Nevada 89101




                                                                   13   Nevada Bar No. 5254                                  Nevada Bar No. 2566
                                                                        KENDELEE L. WORKS, ESQ.                              2301 Palomino Lane
                                                                   14   Nevada Bar No. 9611                                  Las Vegas, Nevada 89107
                                                                   15   KEELY A. PERDUE, ESQ.                                Attorneys for Plaintiff Kathryn Mayorga
                                                                        Nevada Bar No. 13931
                                                                   16   810 S. Casino Center Blvd., Ste. 104
                                                                        Las Vegas, Nevada 89101
                                                                   17   Attorneys for Defendant Cristiano Ronaldo
                                                                   18
                                                                   19                                               ORDER
                                                                   20          IT IS SO ORDERED.
                                                                   21          DATED  this ____10,
                                                                               Dated: October   day2019.
                                                                                                    of ____________, 2019.
                                                                   22
                                                                   23                                                ______________________________________
                                                                                                                     U.S. DISTRICT COURT JUDGE
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                        2
